Title: Note re James Frazier from Albert Gallatin, 3 January 1805
From: Jefferson, Thomas,Gallatin, Albert
To: 


                                          
                            
                            [after 3 Jan. 1805]
                        
                  To be returned
                  This man must necessarily be removed. Information will be obtained respecting a successor, when the members of Congress shall be here
                  
                     [Note in TJ’s hand:] 
                  
                  he ought to be removed
                  
                     Th:J.
                  
               